In a custody proceeding, the petitioner father appeals from an order of the Family Court, Richmond County (Meyer, J.), dated November 9, 1993, which granted the mother’s application to dismiss his petition, made at the close of his case at a custody hearing, on the ground that he had failed to present a prima facie case for a change of custody from the mother to him.
Ordered that the order is affirmed, without costs or disbursements.
The determination of the Family Court that it was in the child’s best interests for custody to remain with his mother had a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167,173).
We have considered the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Ritter, Joy and Goldstein, JJ., concur.